Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on May 28, 2020.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parepally US 2018/0268065 A1, in view of Turtle et al (US 5,488,725).
	As per claim 1, Parepally discloses:
	- an apparatus for generating tiered search index fields based on a divided group-based communication data corpus, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the processor, cause the apparatus to at least (generating partitioned search index (i.e. tiered search index field) on a social-networking system (i.e. group-based communication data corpus), Fig. 3, Para [0049], and claim 20, line 1-10, “A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to”), 
	- receive a group-based communication data corpus comprising a plurality of group- based communication data objects, each group-based communication data object of the plurality of group-based communication data objects associated with a group-based communication data object feature data structure (receiving plurality of posts, message, comment, etc. (i.e. group-based communication data corpus), Para [0005], Para [0051]), examiner broadest reasonable interpretation: according to applicant’s specification, Para [0057], a group-based communication platform is a communication environment or feed that is configured to display messaging communication posted by channel members (i.e. validated user), see applicant’s specification Para [0057]. Accordingly, Parepally teaches such type of group-based communication platform to communicate, posts, messages, reviews in a 
	- generate a retrieval score for each group-based communication data object of the plurality of group-based communication data objects, the retrieval score representing a programmatically generated likelihood that a respective group-based communication data object will appear in search results responsive to a search query received from a client device associated with a particular user (ranking or scoring posts in the group based communication that higher ranking post will appear in the search result, Para [0005], line 1-20, “Utilizing a plurality of classifier scores associated with a post, where each classifier score represents a degree of relevance of the associated post to the corresponding classifier, may improve the search result rankings because the relevance of posts to the given search query can be evaluated from a plurality of aspects”, … line 55-65, “The social-networking system may formulate a ranking model where a post will be given a higher ranking if the post is about a household appliance and the post is for-sale based on the determined facts using embeddings of the search query”),
	- 66generate a high retrieval probability search index field to be associated with the high retrieval probability corpus associated with high score classified document (search index (i.e. data store 164), Fig. 5, Para [0063]-[0064], “The social-networking system 160 may generate a classifier vector 502 associated with the content 501, in which "sports" classifier may have a high score, and "review" classifier may have high score because the game analysis may comprise a review of both teams' capabilities. … the social-networking system 160 may store the classifier vector 502 as a part of document information associated with the content 501 in a data store 164”), 
- and generate a low retrieval probability search index field to be associated with the low retrieval probability corpus (search index (i.e. data store 164), Fig. 5, Para [0063]-[0064], “The social-networking system 160 may generate a classifier vector 502 associated with 
Parepally does not explicitly disclose assign each group-based communication data object associated with a retrieval score meeting or exceeding a retrieval score threshold to a high retrieval probability corpus. However, in the same filed of endeavor Turtle in an analogous art disclose assign each group-based communication data object associated with a retrieval score meeting or exceeding a retrieval score threshold to a high retrieval probability corpus (retrieval high probability of a document is determined based on threshold score, column 21, line 1-15), column 22, line 1-5, 
 	Parepally does not explicitly disclose assign each group-based communication data object associated with a retrieval score below the retrieval score threshold to a low retrieval probability corpus. However, in the same filed of endeavor Turtle in an analogous art disclose assign each group-based communication data object associated with a retrieval score below the retrieval score threshold to a low retrieval probability corpus (retrieval low probability of a document is determined based on threshold score, column 21, line 1-15 and line 30-40).

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parepally with the teaching of Turtle by modifying Parepally such that calculating a relevancy score of a post or review of Parepally to index and search based on high and low probability of Turtle for efficiently searching high scored post in a group based communication system (i.e. social networking environment).

- receive, from the client device, the search query comprising a search term and representing a request for a subset of the group-based communication data corpus (querying the edges (i.e. subset of group based communication), Para [0005], [0029]),
- retrieve, by querying the high retrieval probability search index field, a first group- based communication data object subset comprising group-based communication data objects associated with group-based communication data object features matching the search term (search index (i.e. data store 164), Fig. 5, Para [0063]-[0064], “The social-networking system 160 may generate a classifier vector 502 associated with the content 501, in which "sports" classifier may have a high score, and "review" classifier may have high score because the game analysis may comprise a review of both teams' capabilities. … the social-networking system 160 may store the classifier vector 502 as a part of document information associated with the content 501 in a data store 164”),
- retrieve, by querying the high retrieval probability search index field and the low retrieval probability search index field, a combined group-based communication data object subset comprising group-based communication data objects associated with group-based communication data object features matching the search term (search index (i.e. data store 164), Fig. 5, Para [0063]-[0064], “The social-networking system 160 may generate a classifier vector 502 associated with the content 501, in which "Household Appliances" classifier may have a high score, and "review" classifier may also have a high score, but some other classifiers, for example but not limited to, "Celebrity" or "Sport" classifiers, may have low scores … the social-networking system 160 may store the classifier vector 502 as a part of document information associated with the content 501 in a data store 164”).
As per claim 3, rejection of claim 2 is incorporated, and further Parapelly discloses:
- transmit, to the client device, a first search results interface for rendering by the client device, wherein the first search results interface comprises the first group-based communication data object subset, and wherein the group- based communication data objects of the first group-based communication data object subset are ordered according to their respective retrieval scores (ordering group based communication (i.e. post, reviews) according to score, Para [0079], “The social-networking system 160 may then rank the posts by sorting the posts with the calculated relevance scores of the posts. The social-networking system 160 may rank a post with the highest score first and may rank another post with the next highest score second, and so on. Although this disclosure describes ranking the posts in a particular manner, this disclosure contemplates ranking the posts in any suitable manner”), 
- transmit, to the client device, the combined search results interface for rendering by the client device, wherein the combined search results interface comprises the combined group-based communication data object subset, and wherein the group-based communication data objects of the combined group-based communication data object subset are ordered according to their respective retrieval scores (combined search result interface (i.e. EMFG, item 603 of Fig. 6, combining the search result of subset of nodes (i.e. subset of group based communication)), Para [0070]).
Parapelly does not explicitly disclose upon determining that a number of group-based communication data objects of the first group-based communication data object subset meets or exceeds a search result threshold. However, in the same field of endeavor Turtle in an analogous art disclose upon determining that a number of group-based communication data objects of the first group-based communication data object subset meets or exceeds a search result threshold (retrieval high probability of a document is determined based on threshold score, column 21, line 1-15), column 22, line 1-5,,
Parapelly does not explicitly disclose upon determining that the number of group-based communication data objects of the first group-based communication data object subset is below the search result threshold (retrieval low probability of a document is determined based on threshold score, column 21, line 1-15 and line 30-40).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Parepally with the teaching of Turtle by modifying Parepally such that calculating a relevancy score of a post or review of Parepally to index and search based on high and low probability of Turtle for efficiently searching high scored post in a group based communication system (i.e. social networking environment).
As per claim 4, rejection of claim 1 is incorporated, and further Parepally discloses:
- receive, from the client device, the search query comprising a search term and representing a request for a subset of the group-based communication data corpus (Para [0005], “A user may search with a query "Dallas Cowboys" because the user wants to search about the National Football League (NFL) team Dallas Cowboys”, (i.e. subset of the nodes related to football team Dallas cowboy)),  
- generate a query search result probability based on the search term for determining whether to query the low retrieval probability search index field; upon determining that the query search result probability is below a query search result probability threshold  (search index (i.e. data store 164), Fig. 5, Para [0063]-[0064], “The social-networking system 160 may generate a classifier vector 502 associated with the content 501, in which "Household Appliances" classifier may have a high score, and "review" classifier may also have a high score, but some other classifiers, for example but not limited to, "Celebrity" or "Sport" classifiers, may have low scores … the social-networking system 160 may store the classifier vector 502 as a part of document information associated with the content 501 in a data store 164”),
- retrieve, by querying the high retrieval probability search index field, a first group- based communication data object subset comprising group-based communication data objects associated with group-based communication data object features matching the search term (search index (i.e. data store 164), Fig. 5, Para [0063]-[0064], “The social-networking system 160 may generate a classifier vector 502 associated with the content 501, in which "sports" classifier may have a high score, and "review" classifier may have high score because the game analysis may comprise a review of both teams' capabilities. … the social-networking system 160 may store the classifier vector 502 as a part of document information associated with the content 501 in a data store 164”),
- transmit, to the client device, a first search results interface for rendering by the client device, wherein the first search results interface comprises the first group-based communication data object subset, and wherein the group- based communication data objects of the first group-based communication data object subset are ordered according to their respective retrieval scores (ordering group based communication (i.e. post, reviews) according to score, Para [0079], “The social-networking system 160 may then rank the posts by sorting the posts with the calculated relevance scores of the posts. The social-networking system 160 may rank a post with the highest score first and may rank another post with the next highest score second, and so on. Although this disclosure describes ranking the posts in a particular manner, this disclosure contemplates ranking the posts in any suitable manner”).
As per claim 5, rejection of claim 4 is incorporated, and further Parepally discloses:
- 69upon determining that a number of group-based communication data objects of the first group-based communication data objects subset is below a search result threshold, retrieve, by querying the low retrieval probability search index field, a second group-based communication data object subset comprising group-based communication data objects associated with group-based communication data object features matching the search term (search index (i.e. data store 164), Fig. 5, Para [0063]-[0064], “The social-networking system 160 may generate a classifier vector 502 associated with the content 501, in 
- transmit, to the client device, a second search results interface for rendering by the client device, wherein the second search results interface comprises the first group-based communication data object subset and at least part of the second group-based communication data object subset, and wherein the group-based communication data objects of the first and second group- based communication data object subsets are ordered according to their respective retrieval scores (ordering group based communication (i.e. post, reviews) according to score, Para [0079], “The social-networking system 160 may then rank the posts by sorting the posts with the calculated relevance scores of the posts. The social-networking system 160 may rank a post with the highest score first and may rank another post with the next highest score second, and so on. Although this disclosure describes ranking the posts in a particular manner, this disclosure contemplates ranking the posts in any suitable manner”).
As per claim 6, rejection of claim 1 is incorporated, and further Turtle discloses:
- wherein the programmatically generated likelihood is generated by a machine learning model based at least on one or more of a message length, a term frequency-inverse document frequency (tf-idf) score, a historical group message search rate, a historical channel message search rate, a historical user message search rate, a historical user-channel message search rate, a user type, a message age, an activity notification, a message format, a message type, a reply count, or a message source (machine learning model based on tf-idf score, column 7, line 50-60).
As per claim 7, rejection of claim 1 is incorporated, and further Parepally discloses:
- generate a relevancy score for each group-based communication data object of the plurality of group-based communication data objects, the relevancy score representing a likelihood that the respective group-based communication data object having one or more group-based communication data object features matching to the search query (calculating relevancy score, Para [0006], [0070]).
As per claim 8, rejection of claim 1 is incorporated, and further Parepally discloses:
- generate, a recency score for each group-based communication data object of the plurality of group-based communication data objects, the recency score representing a network timespan between a group-based communication data object creation time and a search query receiving time (calculating coefficient factor based on recent action (i.e. recency score), Para [0084]).
As per claims 9-18,
Claims 9-18 are method claims corresponding to apparatus claims 1-8 respectively and rejected under the same reason set forth to the rejection of claims 1-8 above.
As per claims 19-20, claims 19-20 are computer readable medium claims corresponding to apparatus claims 1 and 5 respectively and rejected under the same reason set forth to the rejection of claims 1 and 5 above.
			Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167